DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 06/05/2022. Claims 4-5 were canceled before. New claim 21 was added. Claims 1-3 and 6-21 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/05/2022 have been fully considered but they are not persuasive.
Applicant argues, page 10 of the remarks, “Zheng fails to suggest that generation number field 915 is part of a key.”
The Examiner respectfully disagrees. “the key of a given key-value pair 133 may include a virtual volume identifier, an offset of a page in the identified virtual volume, and a generation number of a write to the page in the identified virtual volume,” paragraph [0029] of the instant filed specification (emphasis added). The key in the instant invention comprises disparate fields and these fields are collectively referred to as a key. FIG. 9 of Zheng is a schematic representation of a fingerprint record 900 that includes among other things an inode number field 905, a generation number field 915, a file block number (FBN) field 910. The inode number field 905 stores a pointer to an inode 300 (illustrated in FIG. 3) for a fingerprinted data block 406, paragraph [0071] and FIG. 9. Referring to FIG. 3, a metadata section 310 of inode 300 includes a type field 312 that indicates the type of the file, e.g., regular, directory, virtual disk, etc. Moreover, the metadata section 310 of inode 300 includes an user identifier (UID 318) and group ID (GID 320) of the file, paragraph [0053] and FIG. 3. As the instant invention collectively refers to the disparate fields as a key, the various fields described in Zheng (FIGS. 3 and 9) are collectively mapped to the claimed key.  
Applicant argues, page 10 of the remarks, “[in] particular, Zheng fails to suggest that generation number field 915 to identify or locate an entry (or fingerprint record) in the fingerprint database.”
The Examiner respectfully disagrees. “In particular, each entry 133 in data index 132 corresponds to a key identifying a particular version of a virtual storage location in a virtual volume 114 or snapshot 115 and provides a value indicating a physical location containing the data corresponding to the virtual storage location and a deduplication signature for the data. For example, the key of a given key-value pair 133 may include a virtual volume identifier, an offset of a page in the identified virtual volume, and a generation number of a write to the page in the identified virtual volume, and the value associated with the key may indicate a physical storage location in backend media 110 and the deduplication signature for the data.” Paragraph [0029] of the instant filed specification (emphasis added). According to paragraph [0029] of the filed specification, the key of the key-value pair includes among other things a generation number that identifies a particular version and the value of the key-value pair includes among other things a deduplication signature. There is no requirement in the claims or anywhere in the instant filed specification that the key including the generation number locates the deduplication signature. In other words, in the key-value pair, the key among other things includes the generation number and the value among other things includes or identifies the associated deduplication signature.  
FIG. 9 of Zheng is a schematic representation of a fingerprint record 900 which includes a generation number 915 (mapped to the key including among other things the generation number) and a fingerprint record 800 associated with the generation number 915 (mapped to the value including among other things including the associated deduplication signature). 
Applicant argues, page 10 of the remarks, “Zheng does not suggest using a generation number as a key.”
The Examiner respectfully submits that according to the instant filed specification, a key comprises a plurality of disparate fields that includes among other things such as the generation number (see paragraph [0029] of the instant filed specification). As already argued in this Examiner response, the various fields described in Zheng (FIGS. 3 and 9) are collectively mapped to the claimed key. See pages 2-3 of  this Office Action.
Accordingly, Zheng in combination with Nazari and McDowell teaches “providing in a first key-value database, a first entry including a key that corresponds to the generation number and an identifier of the virtual storage location, the first entry further including a value indicating the signature and an identifier of a physical location in which a data pattern matching the write data is stored in the backend media” as recited in independent claim 1.
Applicant argues, page 10 of the remarks, “although Zheng and Nazari both disclose storage with deduplication, Zheng and Nazari use very different metadata structures for implementing deduplication and it would not have been obvious to one of ordinary skill in the art at the time the present invention was made to view Nazari, McDowell, and Zheng and determine how to combine the disparate technology of Nazari and McDowell.”
The Examiner respectfully submits that Applicant’s above argument is ambiguous because Applicant is first arguing that Nazari and Zheng uses different metadata structures to implement deduplication technology and then is arguing one of ordinary skill would not combine the disparate technology of Nazari and McDowell. It is respectfully submitted that McDowell is merely used to teach “assigning to the request a generation number that uniquely identifies the request” as recited in independent claim 1 and this claim limitation has nothing whatsoever to do with deduplication technology.
With respect to independent claim 6, Applicant argues, pages 11-12 of the remarks, “[as] Applicant noted in the response to the previous Office Action, Nazari discloses a deduplication database (metadata table 201) having entries that correspond to signatures. Metadata table 201, however, is unable to accommodate more than one entry that corresponds to the same data block signature. Nazari particularly describes that only one entry is available in metadata table 201 for all signatures having the same values for B bits beginning at a location b in the signature. Accordingly, if two blocks that contain different data but have the same signature, only one of the blocks can be subject to deduplication accounted for using metadata table 201 of Nazari.”
The Examiner respectfully disagrees and submits that Applicant’s above argument is an erroneous reading of the disclosure of Nazari and an attempt to mislead the Examiner. Nazari instead uses a more comprehensive approach to determine whether or not two data blocks are duplicates. Referring to FIG. 4 of Nazari, when a data chunk DATA1 is received, in block 401, a hash function is applied to the data chunk DATA1 to obtain a signature S1 which comprises two portions: P1_S1 is the first portion of the signature S1, and P2_ S1 is the second portion of the signature S1. In block 402, metadata storage location in the deduplication data store (DDS) 300 that is addressed by the first portion of the signature is read. That is, the location whose address corresponds to P1_S1 is read, paragraphs [0038]-[0040]. In block 403, it is determined whether the entry in the metadata is a valid entry and in response to the determination that the entry in the metadata is valid, a determination is made that some other data, call it DATA0, has already been processed whose first portion equals the first portion of DATA1, paragraph [0045]. In block 410, P2_S1 of data chunk DATA1 is compared to the key stored in the metadata entry (see FIG. 3 for the metadata entries). If the key matches with P2_S1, then it is determined that it is very likely that DATA1 is a duplicate of DATA0, paragraph [0050]. In block 412, it is determined whether DATA0 matches DATA1 which is to be written, paragraph [0052]. If DATA0 is not equal to DATA1, then DATA1 is stored in data store 200, paragraph [0053]. Otherwise, if DATA0 is equal to DATA1, there is no need to store DATA1 again, paragraph [0054]. 
Accordingly, Applicant’s above statement “if two blocks that contain different data but have the same signature, only one of the blocks can be subject to deduplication accounted for using metadata table 201 of Nazari” is an erroneous reading of Nazari and an attempt to mislead the Examiner because Applicant’s argument includes “the same signature” which does not reasonably correspond to the two portions P1_S1 and P2_S1 of signature S1 computed by Nazari. 
Applicant argues, page 12 of the remarks, “Nazari fails to suggest such a process because the metadata table 201 that Nazari uses cannot accommodate another entry corresponding to the same signature.”
The Examiner respectfully disagrees and as already pointed in the immediately preceding paragraphs, Nazari uses a first portion P1_S1 of a signature S1 comprising two portions to determine data duplicates. The metadata table is accessed using the first portion P1_S1 of the signature. So, it is not clear to the Examiner what Applicant means by “the same signature”.
In view of the foregoing remarks, independent claims 1, 6, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari et al. US 2018/0173731 (“Nazari”) in view of McDowell et al. US 10,691,666 (“McDowell”) and in further view of Zheng et al. US 2008/0005141 (“Zheng”).
As per independent claim 1, Nazari teaches A process for operating a storage system (A method or a process related to a storage system 10 is disclosed, para 0011) including a processing system (The storage system 10 includes a storage controller 30 and processing circuitry 40 among other things, para 0011 and FIG. 1) and backend media (The storage system 10 includes a storage media 60, para 0011 and FIG. 1), the process comprising:
the storage system receiving a series of requests for writes respectively to a series of virtual storage locations (The storage controller 30 may make a virtual storage space visible to a user as a space in which the user may store data, but when a user requests to write data to a particular storage location (address) in the virtual storage space, the storage controller 30 may redirect the I/O request to a physical storage location (e.g., bit storage cells) in the storage media 60 at which the data will be stored, para 0026);
for each of the requests, executing an operation that comprises: calculating a signature from write data associated with the request (When a chunk of data is received by the storage system 10 for storage, the storage controller 30 may generate a signature for the data for purposes of deduplication, para 0032 and FIG. 4).
Nazari discloses all of the claimed limitations from above, but does not explicitly teach “assigning to the request a generation number that uniquely identifies the request” and “providing in a first key-value database, a first entry including a key that corresponds to the generation number and an identifier of the virtual storage location, the first entry further including a value indicating the signature and an identifier of a physical location in which a data pattern matching the write data is stored in the backend media”.
However, in an analogous art in the same field of endeavor, McDowell teaches assigning to the request a generation number (Version number, col 11 line 36) that uniquely identifies the request (If the received request is a write operation, a name generation module 136 increments the current internal object version number (step 212 of FIG. 3). The name generation module 136 then updates the current internal object name using the new, incremented internal object version number (step 214 of FIG. 4), col 11 lines 34-39 and FIG. 4).
Given the teaching of McDowell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari with “assigning to the request a generation number that uniquely identifies the request”. The motivation would be that the techniques may improve operation of a computing device by avoiding to wait for a most recent version of an object (file) to be available, col 3 lines 49-52 of McDowell.
McDowell teaches a version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2 of McDowell. However, McDowell is not specifically concerned with data deduplication as argued by the Applicant. Hence, Nazari in combination with McDowell does not teach “providing in a first key-value database, a first entry including a key that corresponds to the generation number and an identifier of the virtual storage location, the first entry further including a value indicating the signature and an identifier of a physical location in which a data pattern matching the write data is stored in the backend media”.
However, in an analogous art in the same field of endeavor, Zheng teaches providing in a first key-value database (FIG. 9 is a schematic block diagram of a fingerprint record 900, para 0071 and FIG. 1), a first entry including a key that corresponds to the generation number and an identifier of the virtual storage location (As shown in FIG. 9, the fingerprint record 900 comprises a field 905 for storing an inode number and a field 915 for storing a generation number, para 0071 and FIG. 9), the first entry further including a value indicating the signature and an identifier of a physical location in which a data pattern matching the write data is stored in the backend media (As shown in FIG. 9, the fingerprint record 900 comprises a field 800 for storing finger print (signature) and a field 910 for storing a file block number (physical location). The file block number field 910 identifies which data block 406 corresponds to the fingerprint 800, para 0071 and FIG. 9).
Given the teaching of Zheng, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari and McDowell with “providing in a first key-value database, a first entry including a key that corresponds to the generation number and an identifier of the virtual storage location, the first entry further including a value indicating the signature and an identifier of a physical location in which a data pattern matching the write data is stored in the backend media”. The motivation would be that duplicate data blocks in a storage system may be efficiently identified by optimizing block fingerprints, para 0013 of Zheng. 
As per dependent claim 2, Nazari in combination with McDowell and Zheng discloses the process of claim 1. Nazari teaches wherein the operation for each of the requests further comprises providing, in a second key-value database (Metadata table or metadata index 201, para 0031 and FIG. 3), a second entry including a key that corresponds to the signature (The storage locations in a dedup data store 200 that are addressed by the first portions of the signature may be entries of the metadata table 201 illustrated in FIG. 3, para 0035 and FIG. 3), the identifier of the virtual storage location of the request (The storage controller 30 may form various levels of virtualization that may each include a number of virtual (aka logical) storage spaces, with each virtual storage space mapping to either another virtual storage space or to the storage media 60, para 0026. Each virtual storage space may maintain metadata, para 0027 and FIG. 3. As illustrated in FIG. 3, each metadata entry of the metadata table 201 may include a back-pointer to one of the virtual volumes 200 (VV ID), para 0035 and FIG. 3), the second entry further including value indicating and the identifier of the virtual storage location from a request (As illustrated in FIG. 3, each metadata entry of the metadata table 201 may include a back-pointer to one of the virtual volumes 200 (VV ID), para 0035 and FIG. 3. In FIG. 3, the metadata storage location at address 5 stores a hint, which includes a pointer (VV ID) to the virtual volume 100-D that stores the corresponding data, para 0036 and FIG. 3) that caused writing of the write data to the physical location in which a data pattern matching the write data is stored in the backend media (See Table 1, para 0017, “input data is duplicate”. Thus, the ADDR field (see FIG. 3) of the metadata table points to the data pattern matching the write data).
Nazari discloses all of the claimed limitations from above, but does not explicitly teach “the generation number” that is provided in a reference database.
However, McDowell teaches the generation number (The version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2).
The same motivation that was utilized for combining Nazari and McDowell as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 3, Nazari in combination with McDowell and Zheng discloses the process of claim 2. Nazari teaches wherein the operation for each of the requests further comprises: querying a deduplication database to determine whether any entry in the deduplication database corresponds to the signature of the write data for the request (Referring to FIG. 1, a signature of a received data chunk DATA1 is generated by applying a hash function, step 401, para 0039 and FIG. 4. In step 402, the metadata storage location in the dedup data store (DDS) 300 that is addressed by the first portion of the signature is read. That is, the location whose address corresponds to P1_S1 is read, para 0040 and FIG. 4);
in response to determining that no entry in the deduplication database corresponds to the signature (In step 403, it is determined whether a valid entry is stored at the location addressed by the first portion of the signature, para 0041. If the determination in step 403 is negative, then this means that no other data whose signature’s first portion matches P1_S1 has been encountered yet. Thus, it may be inferred that DATA1 is not duplicate data, para 0042 and FIG. 4), storing the write data at the physical location in the backend media (The data chunk DATA1 may be stored in a private data store 200 that is associated with the virtual volume 100 to which the data chunk DATA1 was written, para 0042 and FIG. 4) and providing, in the deduplication database, a third entry that corresponds to the signature (In step 408, a hint is written in the entry that is addressed by the first portion of the signature P1_S1. In particular, writing the hint may include writing the second portion of the signature P2_S1 as the key of the entry, para 0043 and FIG. 4), the identifier of the virtual storage location (As part of writing the hint, in step 408, a back-pointer to the virtual volume 100 that received the input data is written, para 0043 and FIG. 4), the third entry providing the identifier of the physical location in which the write data is stored in the backend media (In FIG. 3, the metadata storage location at address 2 stores a regular entry, which includes a pointer (ADDR) to a storage location that stores the data chunk labeled "DATA", para 0036 and FIG. 3);
in response to determining that one or more entries in the deduplication database correspond to the signature (In the determination step 403, if a valid entry is found in the metadata table 201, then this means that some other data (call it DATA0) has already been processed whose first portion signature equals the first potion signature of DATA1. However, additional information is needed to determine whether or not the DATA1 is duplicate data or singleton data. The flow proceeds to step 404 for further analysis, para 0045 and FIG. 4), performing a sub-process including:
determining whether the write data is a duplicate of any stored data that is in the backend media at one or more locations respectively provided by the one or more entries returned by the querying of the deduplication database (In step 404, it is determined whether the entry stored at the location addressed by P1_S1 is a hint, para 0046. If the determination in block 404 is positive (i.e., the entry is a hint), then this means that the previously encountered data DATA0 is stored in one of the private data stores 200. The process then proceeds to step 405, para 0055 and FIG. 4. In step 405, it is determined whether the second portion of the signature (P2_S1) of the data chunk DATA1 matches the key that is stored in the entry, para 0056 and FIG. 4. If the determination in step 405 is negative, i.e., the P2_S1 and the key do not match, then it is determined that DATA1 is not a duplicate, para 0057 and FIG. 4);
in response to the write data not being a duplicate, storing the write data in the physical location in the backend media (Because DATA1 is not a duplicate of DATA0, DATA1 may be stored in the private data store 200, para 0057 and FIG. 4) and providing, in the deduplication database, the third entry that corresponds to the signature (A new hint corresponding to DATA1 may be written in the location addressed by P1_S1. The new hint corresponds to DATA1 and may include P2_S1 as the key, step 413, para 0058 and FIG. 4), the identifier of the virtual storage location (The new hint corresponds to DATA1 and may include a back-pointer to the virtual volume 100-A, step 413, para 0058 and FIG. 4), the third entry providing the identifier of the physical location (In FIG. 3, the metadata storage location at address 2 stores a regular entry, which includes a pointer (ADDR) to a storage location that stores the data chunk labeled "DATA", para 0036 and FIG. 3);
in response to the write data being a duplicate, leaving the deduplication database unchanged (In the determination step 412, if it is determined that DATA1 = DATA0, then this means that DATA1 is a duplicate and there is no need to perform to store DATA1 again, para 0054 and FIG. 4).
Nazari discloses all of the claimed limitations from above, but does not explicitly teach “the generation number” is stored in a deduplication database.
However, McDowell teaches the generation number (The version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2).
The same motivation that was utilized for combining Nazari and McDowell as set forth in claim 2 is equally applicable to claim 3.
Claims 6-10, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari in view of McDowell.
As per independent claim 6, this claim is rejected based on arguments provided above for similar rejected claim 3. See FIG. 4 and the associated description in Nazari.
As per dependent claim 7, Nazari in combination with McDowell discloses the process of claim 6. Nazari teaches wherein the third sub-process further comprises: (a) identifying which entry in the deduplication database corresponds to the signature and provides the identifier for the location in the backend media of the stored data that the write data duplicates (Referring to FIG. 4, in step 411, the data that is pointed to by entry (in this example, DATA0) is read. The flow proceeds to step 412 where it is determined that DATA1 = DATA0, paras 0051, 0054 and FIG. 4. In FIG. 3, the metadata storage location at address 2 stores a regular entry, which includes a pointer (ADDR) to a storage location that stores the data chunk labeled "DATA", para 0036 and FIG. 3);
(b) providing in a reference database, a fourth entry that corresponds to the signature, the identifier of the virtual storage location, of the request, the fourth entry providing and an identifier of a virtual storage location that corresponds to the entry identified in (a) (The metadata table 201 stores a key (the second portion of the signature) and a back-pointer to one of the virtual volumes 200 (VV ID), para 0035 and FIG. 4).
Nazari may not explicitly disclose, but McDowell teaches a generation number (A version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2).
The same motivation that was utilized for combining Nazari and McDowell as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Nazari in combination with McDowell discloses the process of claim 7. Nazari teaches wherein the first sub-process further comprises providing in the reference database, a fifth entry that corresponds to the signature, the identifier of the virtual storage location, the fifth entry providing the identifier of the virtual storage location and signature of the request (If the determination in step 403 is negative (i.e., entry is invalid), then this means that no other data whose signature's first portion matches P1_S1 has been encountered yet. Thus, it may be inferred that DATA1 is not duplicate data, para 0048 and FIG. 4. In step 408 a hint is written into the entry that is addressed by the first portion of the signature (P1_S1). In particular, writing a hint to the entry may include writing the second portion of the signature (P2_S1) as the key of the entry, and writing a back-pointer to the virtual volume 100 that received the input data (i.e., the virtual volume 100-A), para 0043 and FIG. 4).
Nazari discloses all of the claimed limitations from above, but does not explicitly teach providing “the generation number” in the reference database as claimed.
However, McDowell teaches the generation number of the request (A version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2).
The same motivation that was utilized for combining Nazari and McDowell as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Nazari in combination with McDowell discloses the process of claim 6. Nazari teaches wherein each of the second entry and the third entry further provides the signature (As illustrated in FIG. 3, each entry of the metadata table may include a key. The key may be the second portion of the signature, para 0035 and FIG. 3).
As per dependent claim 10, Nazari in combination with McDowell discloses the process of claim 6. Nazari teaches wherein the identifier of the virtual storage location comprises a virtual volume ID and an offset (The metadata table 201 stores a key (the second portion of the signature) and a back-pointer to one of the virtual volumes 200 (VV ID), para 0035 and FIG. 4).
As per dependent claim 12, Nazari in combination with McDowell discloses the process of claim 6. Nazari teaches wherein determining the signature for the write data comprises calculating a hash of the write data (A signature for a data chunk may be generated by applying a hash function to the data chunk, para 0061).
As per independent claim 15, Nazari teaches A storage system (FIG. 1 illustrates an example storage system 10, para 0019 and FIG. 1) comprising:
a backend media (Storage system 10 includes a storage media 60, para 0019 and FIG. 1);
a deduplication database (Metadata table or metadata index 201, para 0031 and FIG. 3) containing a set of first entries (Metadata table or index may comprise a plurality of entries, para 0008 and FIG. 3), each of the first entries corresponding to a signature for a data pattern associated with the first entry (The storage locations in a dedup data store 200 that are addressed by the first portions of the signature may be entries of the metadata table 201 illustrated in FIG. 3, para 0035 and FIG. 3) and an identifier of a virtual storage location (The storage controller 30 may form various levels of virtualization that may each include a number of virtual (aka logical) storage spaces, with each virtual storage space mapping to either another virtual storage space or to the storage media 60, para 0026. Each virtual storage space may maintain metadata, para 0027 and FIG. 3, metadata table or index may comprise a plurality of entries, para 0008 and FIG. 3) from a write that caused the data pattern to be written to the backend media (In step 403, it is determined whether a valid entry is stored at the location addressed by the first portion of the signature, para 0041. If the determination in step 403 is negative, then this means that no other data whose signature’s first portion matches P1_S1 has been encountered yet. Thus, it may be inferred that DATA1 is not duplicate data, para 0042 and FIG. 4), the first entry providing an identifier of a location in the backend media where the data pattern associated with the first entry is stored (As illustrated in FIG. 3, each entry of the metadata table may include a pointer to a storage location for the data chunk (ADDR), para 0035 and FIG. 3);
a data index database containing a set of second entries (Metadata table or index 201 may comprise a plurality of entries, para 0008 and FIG. 3), each of the second entries corresponding to an identifier of a virtual storage location of a write associated with the second entry (The storage controller 30 may form various levels of virtualization that may each include a number of virtual (aka logical) storage spaces, with each virtual storage space mapping to either another virtual storage space or to the storage media 60, para 0026. Each virtual storage space may maintain metadata, para 0027 and FIG. 3, metadata table or index may comprise a plurality of entries, para 0008 and FIG. 3), the second entry providing a location where a data pattern matching write data of the associated write is stored in the backend media (See Table 1, para 0017, “input data is duplicate”. Thus, the ADDR field of the metadata table points to the data pattern matching the write data) and a signature of the data pattern matching the write data of the associated write (As illustrated in FIG. 3, each entry of the metadata table may include a key. The key may be the second portion of the signature, para 0035 and FIG. 3);
a reference database containing a set of third entries (Metadata table or index 201 may comprise a plurality of entries, para 0008 and FIG. 3), each of the third entries corresponding to an identifier of a virtual storage location of a write associated with the third entry (The storage controller 30 may form various levels of virtualization that may each include a number of virtual (aka logical) storage spaces, with each virtual storage space mapping to either another virtual storage space or to the storage media 60, para 0026. Each virtual storage space may maintain metadata, para 0027 and FIG. 3, metadata table or index may comprise a plurality of entries, para 0008 and FIG. 3) and a signature for write data of the write associated with the third entry (The storage locations in a dedup data store 200 that are addressed by the first portions of the signature may be entries of the metadata table 201 illustrated in FIG. 3, para 0035 and FIG. 3), the third entry providing an identifier of a virtual storage location of a write operation that caused the data pattern to be written to the backend media (As illustrated in FIG. 3, each metadata entry of the metadata table 201 may include a back-pointer to one of the virtual volumes 200 (VV ID), para 0035 and FIG. 3. In FIG. 3, the metadata storage location at address 5 stores a hint, which includes a pointer (VV ID) to the virtual volume 100-D that stores the corresponding data, para 0036 and FIG. 3);
a processing system that employs the deduplication database, the data index database, and the reference database to perform storage system operations (When new data is received for storage in a virtual volume, the storage system may need to determine whether the data should be stored in the deduplication data store or in the private data store associated with the virtual volume. To help in determining whether a received data chunk is duplicate data, example storage systems disclosed herein may use metadata entries in the deduplication data store, para 0008).
Nazari discloses all of the claimed limitations, but does not explicitly teach “a generation number” being stored in each of the claimed databases.
However, in an analogous art in the same field of endeavor, McDowell teaches a generation number (A version cache 134 may be structured as a relational database table including a first column for specifying external object names and a second column specifying the most recent version values corresponding to the external object names, col 8 lines 62-66 and FIG. 2).
Given the teaching of McDowell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari with “a generation number”. The motivation would be that the techniques may improve operation of a computing device by avoiding to wait for a most recent version of an object (file) to be available, col 3 lines 49-52 of McDowell.
As per dependent claim 16, Nazari in combination with McDowell discloses the system of claim 15. Nazari teaches further comprising non-volatile memory in which the deduplication database, the data index database, and the reference database reside (The storage media 60 may be non-volatile storage such as solid-state storage media, para 0025).
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
As per dependent claim 21, Nazari in combination with McDowell discloses the system of claim 15. Nazari teaches wherein the processing system provides an interface to storage clients that exposes a virtual volume having a plurality of virtual storage locations for storage operation (Virtual storage spaces from a highest level of virtualization may be made visible to a user (client device), para 0027).
Claims 11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazari in view of McDowell and in further view of Hsu et al. US 2017/0169233 (“Hsu”).
As per dependent claim 11, Nazari in combination with McDowell discloses the process of claim 6. Nazari and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Hsu teaches wherein receiving the write request comprises: writing the write data to a non-volatile buffer (Entities within hosts 100 write data that is first stored in non-volatile memory (shown as NVRAM 330) and ultimately stored in persistent storage devices 340 located in the nodes, para 0019 and FIG. 1);
reporting to a storage client that the write request is complete (By storing recently written data in the NVRAM 330, the write can be acknowledged as “safe” without incurring the latency of a write to a higher-latency device 340 such as a disk drive, para 0051 and FIG. 1).
Given the teaching of Hsu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari and McDowell with “wherein receiving the write request comprises: writing the write data to a non-volatile buffer” and “reporting to a storage client that the write request is complete”. The motivation would be that by writing recently written data in the NVRAM, the write can be acknowledge as “safe” without incurring the latency of a write to a higher-latency device such as a disk drive, para 0051 of Hsu.
As per dependent claim 13, Nazari in combination with McDowell discloses the process of claim 6. Nazari and McDowell may not explicitly disclose, but in an analogous art in the same field of endeavor, Hsu teaches wherein: the write data has a first size (A file manager component 530 partitions the received write data into one or more data blocks called CBLOCKs each of which may be 4K by size, para 0062);
the backend media employs pages having a second size, the second size differing from the first size (In other embodiments, the file manager component 530 may be configured to generate differently sized CBLOCKs, para 0062. Each CBLOCK is stored in the storage pool 300, para 0063).
Given the teaching of Hsu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari and McDowell with “wherein: the write data has a first size” and “the backend media employs pages having a second size, the second size differing from the first size”. The motivation would be that by writing recently written data in the NVRAM, the write can be acknowledge as “safe” without incurring the latency of a write to a higher-latency device such as a disk drive, para 0051 of Hsu.
As per dependent claim 14, Nazari in combination with McDowell and Hsu discloses the process of claim 13. Nazari teaches further comprising: that includes second write data and an identifier of a second virtual storage location (The storage controller 30 may make a virtual storage space visible to a user as a space in which the user may store data, but when a user requests to write data to a particular storage location (address) in the virtual storage space, the storage controller 30 may redirect the I/O request to a physical storage location (e.g., bit storage cells) in the storage media 60 at which the data will be stored, para 0026),
determining a signature of the second write data (When a chunk of data is received by the storage system 10 for storage, the storage controller 30 may generate a signature for the data for purposes of deduplication, para 0032 and FIG. 4).
Nazari discloses all of the claimed limitations from above, but does not explicitly teach “assigning a second generation number to a second write request” and “the second write data having a third size that differs from the first size and the second size”.
However, McDowell teaches assigning a second generation number to a second write request (If the received request is a write operation, a name generation module 136 increments the current internal object version number (step 212 of FIG. 3). The name generation module 136 then updates the current internal object name using the new, incremented internal object version number (step 214 of FIG. 4), col 11 lines 34-39 and FIG. 4).
The same motivation that was utilized for combining Nazari and McDowell as set forth in claim 13 is equally applicable to claim 14.
Nazari and McDowell may not explicitly disclose, but Hsu teaches the second write data having a third size that differs from the first size and the second size (After receiving a request to write a 1 MB file, the file manager component 530 partitions the 1 MB file into multiple 4K-sized CBLOCKs, para 0062).
The same motivation that was utilized for combining Nazari and Hsu as set forth in claim 13 is equally applicable to claim 14.
As per dependent claim 18, Nazari in combination with McDowell discloses the system of claim 15. Nazari in combination with Hsu teaches, an analogous art in the same field of endeavor, wherein the storage system operations include a move operation that the processing system implements by: (a) copying a block of data from an old location in the backend media to a new location in the backend media; (b) determining a signature of data in the block; (c) identifying which of the first entries corresponds to the signature and provides the old location; (d) identifying all of the third entries that correspond to the signature and provide the generation number and the identifier corresponding to the first entry identified in (c); (e) identify all of the second entries that correspond to the generation numbers and the identifiers corresponding to the third entries identified in (d); and (f) update the first entry identified in (c) and the second entries identified in (e) to provide the new location (Nazari teaches how the metadata table or metadata index 201 may be searched and updated throughout the disclosure. Hsu teaches moving clumps from an existing container to a new container, para 0080 of Hsu. Hence, the combination of Nazari and Hsu teaches all of the limitations of the claim).
Given the teaching of Hsu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari and McDowell with data movement. The motivation would be that by writing recently written data in the NVRAM, the write can be acknowledge as “safe” without incurring the latency of a write to a higher-latency device such as a disk drive, para 0051 of Hsu.
As per dependent claim 19, Nazari in combination with McDowell discloses the system of claim 15. Nazari in combination with Hsu teaches, an analogous art in the same field of endeavor, wherein the storage system operations include a garbage collection operation that the processing system implements by: (a) identifying in the second index a plurality of the second entries that correspond to a target virtual storage location; (b) comparing the generation numbers that correspond to the second entries identified in (a) to a range of generation numbers to identify a subset of the plurality of the second entries that are outside the range, the second entries in the subset being unneeded second entries; (c) for each of the unneeded second entries identified in (b), identifying in the reference database one of the third entries correspond to the signature provided by the unneeded second entry and to the generation number that corresponds to the unneeded second entry; and (d) deleting the third entries identified in (c) and the unneeded second entries identified in (b) (Nazari teaches how the metadata table or metadata index 201 may be searched and updated throughout the disclosure. Hsu teaches that space reclamation may be accomplished using a space reclamation job that reclaims storage space from existing containers by moving live clumps to new containers, para 0081 of Hsu. Hence, the combination of Nazari and Hsu teaches all of the limitations of the claim).
Given the teaching of Hsu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Nazari and McDowell with performing garbage collection. The motivation would be that by writing recently written data in the NVRAM, the write can be acknowledge as “safe” without incurring the latency of a write to a higher-latency device such as a disk drive, para 0051 of Hsu.
As per dependent claim 20, Nazari in combination with McDowell and Hsu discloses the system of claim 19. Nazari in combination with Hsu teaches wherein the garbage collection operation is further implemented by: (a) selecting a first entry in the deduplication database; (b) identifying in the reference database any of the third entries that correspond to the signature corresponding to the first entry selected in (a); (c) deleting the selected first entry in response to no third entry being identified in (b) or in response to determining none of the third entries identified in (b) provides the identifier of the virtual volume and the generation number corresponding to the selected first entry (Nazari teaches how the metadata table or metadata index 201 may be searched and updated throughout the disclosure. Hsu teaches that space reclamation may be accomplished using a space reclamation job that reclaims storage space from existing containers by moving live clumps to new containers, para 0081 of Hsu. Hence, the combination of Nazari and Hsu teaches all of the limitations of the claim).
The same motivation that was utilized for combining Nazari and Hsu as set forth in claim 19 is equally applicable to claim 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132